UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1730



PETER C. PIRON,

                                              Plaintiff - Appellant,

          versus


CENTRAL INTELLIGENCE AGENCY, McLean, VA; LEE
S. STRICKLAND,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-321-3)


Submitted:   September 20, 2001       Decided:   September 26, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter C. Piron, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Peter    C.   Piron   appeals   from   the   district   court’s   order

dismissing as frivolous his action against the Central Intelligence

Agency.   We have reviewed the record and the district court’s

opinion and find no reversible error.         Accordingly, we affirm on

the reasoning of the district court. Piron v. Central Intelligence

Agency, No. CA-01-321-3 (E.D. Va. May 15, 2001).         We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                                  AFFIRMED




                                      2